Citation Nr: 1103913	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  03-28 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from September 1977 to December 
1977. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2002 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida, which declined to reopen the claim for service 
connection for bilateral pes planus. 

In March 2006 a videoconference Board hearing was held before the 
undersigned and the transcript is of record. 

In a June 2006 decision the Board reopened the claim and remanded 
for service treatment records, clinical records and a VA 
examination. 

In July 2008 the Board remanded the claim for compliance with the 
previous remand. 

In August 2009 the Board remanded the claim for the RO to review 
the records received in October 2008. 

In August 2009 the Board also referred the issue of clear 
and unmistakable error (CUE) in the prior rating decisions 
to the RO; however it does not appear that any action has 
been taken on the CUE claim and the issue is again 
referred to the Agency of Original Jurisdiction (AOJ) for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand is required in order to comply with the VA's duty to 
assist. 

VA failed to fully comply with the Board's July 2008 remand order 
as it did not search for the Veteran's hospital treatment records 
from the Naval Hospital at Camp Pendleton from September 1977 to 
December 1977.

The additional records added to the file in October 2008 were 
service personnel records including a December 1977 psychiatric 
evaluation in which the Veteran was noted to have been at MRP for 
14 days for flat feet with treatment of bedrest for three days 
and light duty for one week, for which Dr. Korn could not find 
anything else wrong despite the Veteran's complaints of pain.  
Although the psychiatrist concluded that the Veteran was 
unsuitable for service and that he had a history of somatic 
complaints to avoid stressful situations, the evaluation still 
reports that the Veteran received treatment for foot complaints 
in December 1977. 

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  Failure of the Board to ensure compliance is error as a 
matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Further remand is therefore required.


Accordingly, the case is REMANDED for the following action:

1.  Request a PIES-CO1 for clinical records 
for active duty inpatient clinical records 
for foot complaints for the Veteran from 
September 1, 1977 to December 15, 1977 at the 
Naval Hospital at Camp Pendleton.  Document 
any negative response.  

2.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claim for service connection for bilateral 
pes planus with review of any newly obtained 
records.  If the decision remains adverse to 
the Veteran, provide him and his 
representative with a supplemental statement 
of the case and give them time to respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



